DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 01, 2022 has been entered.

Comments Regarding Applicant’s Amendment
The amendment filed February 01, 2022 has been entered.
The requirement for a petition to accept color drawings is withdrawn in view of the replacement drawing which is not in color.
The amendment corrects the informality in claim 18, noted in the objection to claim 18.
With regard to the rejection made under 35 U.S.C. § 112(a), Applicant’s arguments have been fully considered, but are not persuasive for at least the following reasons.  Applicant correctly points out that the description of Fig.6 indicates that the feature extraction in Fig.6 is the one used in Fig.3 (see paragraph of the instant specification [0072]), and that the model used in classification (Fig.3) is trained during the training stage (see Fig.6).  However, the Examiner notes that the limitation at issue concerns “training the classification model using at least a first 
The rejections made under 35 U.S.C. § 103 are withdrawn in response to the amendment, in view of Applicant’s remarks.  
The Examiner acknowledges Applicant’s desire to defer addressing the double patenting rejections.

Claim Objections
Claims 1, 17, 18 and 30 are objected to because of the following informalities:  in claim 1, in lines 9-10, “...using...not remaining tiles...” should be corrected to, “...using...none of the remaining tiles...”, or “...using...and not using any of the remaining tiles...”, or something similar.   Claims 17, 18 and 30 have the same problem.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-24 and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In claims 18 and 30, the limitation, “training the classification model using at least first subset of the set of tiles having highest scores and a second subset of the set of tile shaving lowest scores” does not appear to be supported by the original disclosure.  While “processing the extracted feature vectors of the set of tiles to classify the input image based on a first subset of the set of tiles having highest scores and a second subset of the set of tiles having lowest scores” (e.g., as recited in claims 1 and 17) are supported in paragraphs [0058] and [0062], these paragraphs do not supported the language recited in claims 18 and 30.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 3, 7, 12 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 9, 23 and 24  of copending Application No. 16/778179 in view of U.S. Patent Application Publication 20190156159 to Kopparapu (hereinafter referred to as “Kopparapu”).  
	The current claims correspond to the claims of the copending application according to the following table:
Current Claims
Claims of 16/778179
1
1+2+6
3
9
7
1+2
12
5
17
23+24+6


	The current claims are generally broader than the copending claims, accept that the copending claims do not recite the segmenting step recited in current claims 1 and 17, “segmenting the input image into a region of interest that includes information useful for classification and a background region by applying a first convolutional neural network”.  However, this is well known in the art, as evidenced by Kopparapu ([0137]; [0143]-[0144]).  Kopparapu’s use of segmenting would provide the advantage of locating the region of interest on which the tiling is performed.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of the copending application according to Kopparapu. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 7, 12 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 9, 23 and 24  of copending Application No. 17/183321 in view of Kopparapu.  
	The current claims correspond to the claims of the copending application according to the following table:
Current Claims
Claims of 17/183321
1
1+2+6
3
9
7
1+2
12
5
17
23+24+6


	The current claims are generally broader than the copending claims, accept that the copending claims do not recite the segmenting step recited in current claims 1 and 17, “segmenting the input image into a region of interest that includes information useful for classification and a background region by applying a first convolutional neural network”.  However, this is well known in the art, as evidenced by Kopparapu ([0137]; [0143]-[0144]).  Kopparapu’s use of segmenting would provide the advantage of locating the region of interest on which the tiling is performed.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of the copending application according to Kopparapu. 
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 2, 4-6, 8-11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20200349707 to Hosseini et al. teaches patches (i.e., tiles) with high confidence score and patches with low confidence scores. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665